DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the restriction requirement, Applicant is required to elect one Species including corresponding claim(s) between Species A1 - Species A4, one Species including corresponding claims between Species B1 - Species B4, and one Species including corresponding claims between Species C1 - Species C5. 
	

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Applicant is required to elect a single disclosed species including claim(s) directed to the elected species from the following patentably distinct species:
Species A1: Fig. 9, in each of at least some of the plurality of first conductive adhesive layers 251, a first edge 251E1 may be positioned inside an overlap area where the first and second conductive lines 210 and 220 are overlapping, and a second edge 251 E2 may be positioned outside the overlap area.
Species A2: Fig. 10, the first conductive adhesive layers 251 may be arranged in a zigzag shape based on the central lines 210C and 220C of the first and second conductive lines 210 and 220 along the longitudinal direction of the first and second conductive lines 210 and 220.
Species A3: Figs. 12-13, each first conductive adhesive layer 251 may include a plurality of parts 251a and 251b at each of a crossing between the first electrode 141 and the first conductive line 210 and a crossing between the second electrode 142 and the second conductive line 220. Both edges of the first conductive adhesive layer 251 c may be positioned inside an overlap area between the first and second conductive lines 210 and 220 and the first conductive adhesive layer 251.
Species A4: Figs. 14-16, a pattern of a plurality of first conductive adhesive layers 251 according to the embodiment of the invention may include a first pattern pattern-A and a second pattern pattern-B. Namely, the plurality of first conductive adhesive layers 251 may be positioned at a crossing between the first electrode 141 and the first conductive line 210 and a crossing between the second electrode 142 and the second conductive line 220. Some of the plurality of first conductive adhesive layers 251 may be formed in the first pattern pattern-A, and remaining first conductive adhesive layers 251 may be formed in the second pattern pattern-B.

Upon election of one Species above, Applicant is further required to elect a single disclosed species including claim(s) directed to the elected species from the following patentably distinct species:
Species B1: Figs. 17-20, 22, the conductive line 200 includes the first and second portions formed in the zigzag shape.  
Species B2: Fig. 21, a conductive line 200 may include first and second portions 200P1 and 200P2, that form a zigzag shape, and third and fourth portions 200P3 and 200P4 that are formed in parallel with the first direction x.
Species B3: Fig. 23, a conductive line 200 may have a uniform linewidth extending along the first direction x and may include holes 200H1 and 2001-12.
Species B4: Fig. 24, a conductive line 200 may include holes 200H I and 200112 that are formed asymmetrically with respect to both sides of a first direction central axis Ax. The conductive line 200 may have widths Wa200 and Wb200 that periodically increase or decrease along the first direction x.

Upon election of one Species above, Applicant is further required to elect a single disclosed species including claim(s) directed to the elected species from the following patentably distinct species:
Species C1: Figs. 25-26, 29, the planar shape of the intercell connector 300 has the zigzag shape (or a protrusion and a depression of an asymmetric structure when viewed from the front surface of the solar cell module according to the embodiment of the invention).
Species C2: Figs. 27, a planar shape of an intercell connector including a depression of an asymmetric structure when viewed from the front surface of the solar cell module according to the embodiment of the invention.
Species C3: Fig. 28, a planar shape of an intercell connector 300 extended in the second direction y may include a plurality of protrusions 300P that are arranged asymmetrically based on a central line 300CL.
Species C4: Figs. 3-5, 30-32, the planar shape of the intercell connector 300 is straight line and may include a plurality of slits.
Species C5: Fig. 33, a linewidth of the intercell connector 300 may increase or decrease along the second direction y, and slits 300SL may be arranged asymmetrically in the intercell connector 300.

The species are independent or distinct because the different species have mutually exclusive characteristics of each species or grouping of species.  In addition, these species are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and /or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726